Citation Nr: 9928616	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service between August 1974 to 
August 1994.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied a claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).  
The veteran appealed, and in November 1997, the Board 
remanded the claim for additional development.  In May 1999, 
after the requested development had been carried out, the RO 
affirmed its denial of the claim for PTSD.


REMAND

The record includes medical diagnoses of PTSD.  The veteran 
has put forth assertions regarding stressors during his 
service in Somalia.  

The veteran's DD Form 214 does not show that he received any 
commendations or awards for participation in combat with the 
enemy, such as the Combat Infantryman Badge, Purple Heart, or 
similar citation.  See 38 C.F.R. § 3.304(f).  In addition, 
the DD Form 214 shows that he served 20 years in the Air 
Force, and that his primary specialty was fuel craftsman.  
The records contain Enlisted Performance Reports (EPR's) for 
the period from August 1974 to February 1993.  None of the 
EPR's, or any other service records, reference combat or 
service in Somalia.  All of the EPR's show that the veteran 
worked in fuel-related jobs. 

In this case, a review of the veteran's written statements, 
an October 1994 VA PTSD examination report, and an October 
1994 VA C&P social survey, shows that he stated that he 
served in Somalia as a supply refueler with the 314th Air 
Support Group, from April to July of 1993, and from January 
to March of 1994, as part of Operation Restore Hope.  He 
stated that he spent his entire time while in Somalia in the 
city of Mogadishu, and that he has PTSD as the result of 
three stressors or types of stressors: 1) seeing dead, and 
sometimes mutilated, bodies of civilians; 2) an American 
soldier standing near him was shot by a sniper; and 3) 
exposure to "grenade sniper fire" and "constant gun fire, 
deaths, and injuries."

In order for a grant of service connection for PTSD to be 
warranted, there must be credible evidence linking the PTSD 
to the veteran's service.  In this case, the RO sent the 
veteran a PTSD questionnaire in April 1996, and there is no 
record of a reply.  In December 1997, the RO again requested 
that the veteran provide additional details of his stressors.  
There is no record of a reply.  In April 1999, the RO 
requested that the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) attempt to verify the claimed 
stressors.   In May 1999, the USASCRUR stated that it could 
not verify the claimed stressors without additional details.

Despite the efforts of the RO, there has been no official 
verification of the claimed stressors, and the veteran has 
not provided names, dates and/or places, or other useful 
identifying information, which would allow for verification 
of these stressors.  

However, the veteran's representative has argued that a 
remand is required because 
the RO failed to adhere to the Board's remand instructions.  
The Board agrees for the following reason: a review of the 
Board's November 1997 remand shows that the Board directed 
the RO to send copies of the October 1994 VA social survey 
and a November 1994 VA psychiatric examination report, along 
with his personnel record (AF Form 7), to the USASCRUR.  In 
January 1998, the National Personnel Records Center (NPRC) 
indicated that the veteran's personnel record (AF Form 7) was 
not available.  In May 1999, the USASCRUR stated that it 
could not verify the claimed stressors without additional 
details.  However, the USASCRUR indicated that the veteran's 
"Air Force (AF) Form 7, or its equivalent, DD Form 214 and 
statement of stressors were not enclosed with your request" 
(emphasis added).

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its 
November 1997 remand were fully carried out.  Specifically, 
it does not appear that the RO sent the specified records to 
the USASCRUR.  Although the RO has determined that the 
veteran's failure to submit details pertaining to his 
stressors forecloses any additional attempt at development, 
and notwithstanding the unavailability of the veteran's AF 
Form 7, the Board finds that the RO's failure to send the 
veteran's DD Form 214, and a statement of his stressors, 
falls short of substantial compliance with its remand.  The 
Board parenthetically notes that it is also unclear whether 
the RO forwarded the October 1994 VA social survey and a 
November 1994 VA psychiatric examination report to the 
USASCRUR.  Finally, under the circumstances, the veteran 
should be afforded another opportunity to provide details of 
his claimed stressors.

While the Board recognizes that another remand will further 
delay resolution of the veteran's appeal, in view of the 
holding of the Court in Stegall, the Board is of the opinion 
that it may not proceed with appellate review at this time.

For the reasons set forth above, this case is REMANDED for 
the following actions: 

1.  The RO should request the veteran to 
provide a comprehensive statement 
containing as much detail as possible 
regarding the stressors he alleges he was 
exposed to in service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including the date of the 
specific combat incident(s) to within 
seven days, type and location, numbers 
and full names of casualties, and other 
units involved, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information can not be 
conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

2.  After a response is received from the 
veteran pursuant to the first paragraph 
of this REMAND, or after a reasonable 
period of time has passed without a 
response, the RO should forward a copy of 
this REMAND, along with a copy of the 
veteran's DD Form 214, copies of the VA 
social survey in October 1994 and the VA 
psychiatric examination in November 1994 
to the United States Armed Services 
Center for Research of Unit Records, 7798 
Cissna Road, Springfield, Virginia 22150, 
in an attempt to verify any claimed 
stressor which may have occurred during 
active duty.  Any information obtained is 
to be associated with the claims file. 

3.  Following receipt of the Center's 
report, and the completion of any 
additional development warranted or 
suggested by the agency, the RO should 
prepare a report detailing the nature of 
any combat action, or inservice stressor 
event, verified by the Center.  If no 
combat stressor has been verified, the RO 
should so state in its report.  The 
report is then to be added to the claims 
file.

4.  In the event that the Center verified 
a stressor, the RO should arrange for the 
veteran to be seen by a VA psychologist, 
who should conduct appropriate diagnostic 
studies, including the Minnesota 
Multiphasic Personality Inventory 
Evaluation with PTSD subscale testing, to 
determine the nature and extent of any 
psychiatric disability which may be 
present, and the veteran should be 
scheduled for any further indicated 
psychological testing.  In the event that 
the Center does not verify a stressor, 
the RO should not undertake any 
additional development but should return 
the case to the Board for further 
appellate review.

5.  In the event that a stressor has been 
verified, the RO should also schedule the 
veteran for a VA psychiatric examination.  
The claims file must be made available 
and reviewed by the examiner in 
conjunction with the examination.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
under the criteria as set forth in either 
DSM-III or DSM-IV, the examiner is hereby 
notified that only the verified history 
detailed in the reports provided by the 
Center and/or the RO may be relied upon.  
If the examiner believes that PTSD was 
caused by an inservice stressor, the 
examiner must identify with specificity 
which stressor detailed in the Center's 
and/or the RO's report is responsible for 
the conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale. 

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review any VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on a verified history.  If 
any examiner relied upon a history which 
was not verified, the examination report 
must be returned as inadequate for rating 
purposes.  The Board emphasizes that the 
Court has held that a diagnosis of PTSD, 
related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  West, 
7 Vet. App. at 77.

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.
 
If the RO's determination is adverse to the veteran, then he 
and his representative should be furnished an appropriate 
supplemental statement of the case and be afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.

The purpose of this remand is to comply with the holdings of 
the Court and to ensure due process of law.  The Board 
intimates no opinion as to the final outcome warranted.  The 
veteran is free to submit additional evidence in support of 
his claim. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

